      Case 8:20-cv-00362 Document 1 Filed 02/21/20 Page 1 of 8 Page ID #:1



 1   David R. Isola, Esq., SBN 150311
      e-mail: disola@isolalaw.com
 2   Stephen B. Ardis, Esq., SBN 162947
      e-mail: sardis@isolalaw.com
 3   ISOLA LAW GROUP, LLP
     405 West Pine Street
 4   Lodi, California 95240
     Telephone: (209) 367-7055
 5   Facsimile: (209) 367-7056
 6   Attorneys for Plaintiff, Cham-Cal, Inc.,
 7   a California corporation

 8
 9                             UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
12   CHAM-CAL ENGINEERING INC., a               )   CASE NO.:
     California corporation,                    )
13                                              )   COMPLAINT FOR:
                  Plaintiff,                    )
14                                              )   1. Contribution; Comprehensive
           v.                                   )      Environmental Response
15                                              )      Compensation and Liability Act
16   BAZZ HOUSTON CO., a California             )      §42 U.S.C. 9601, et seq.;
     corporation,                               )   2. Continuing Private Nuisance; and,
17                                              )
                                                )   3. Equitable Indemnity
18                  Defendant.                  )
                                                )
19                                              )
20
                                      INTRODUCTION
21
           1. Plaintiff, CHAM-CAL ENGINEERING INC., a California corporation
22
     (“Cham-Cal” or “Plaintiff”), seeks contribution pursuant to the
23
24   Comprehensive Environmental Response Compensation and Liability Act,

25   42 U.S.C. 9601 et seq. (“CERCLA”) from Defendant BAZZ HOUSTON CO.,

26   a California corporation (“BHC” or “Defendant”), on the grounds that Defendant
27   is legally responsible for past and future response costs relating to hazardous
28   substances in soil vapor and groundwater underlying Cham-Cal’s manufacturing


                                            -1–
                                         COMPLAINT
      Case 8:20-cv-00362 Document 1 Filed 02/21/20 Page 2 of 8 Page ID #:2



 1   facility located at 12722 Western Avenue, Garden Grove, California (“Plaintiff’s
 2   Site”).
 3         2. Plaintiff contends that metal parts manufacturing operations at 12700
 4   Western Avenue, Garden Grove, California, which is owned and/or operated by
 5   Defendant (“Defendant’s Site”), have caused the release of Volatile Organic
 6   Compounds including but not limited to tetrachloroethylene (“PCE”),
 7
     trichloroethylene (“TCE”), Cis-1,2-dichloroethene, and 1,1,1-trichloroethane
 8
     (collectively “VOCs”) to soil and groundwater at Defendant’s Site. The VOCs
 9
     released at Defendant’s Site are Hazardous substances, within the meaning of
10
     Section 101(14) of CERCLA, 42 U.S.C. § 9601(14).
11
           3. The VOCs released at Defendant’s Site have migrated and continue to
12
     migrate to Plaintiff’s Site, resulting in the contamination of soil vapor and
13
     groundwater beneath Plaintiff’s Site. Plaintiff has incurred and will continue to
14
15   incur substantial costs to address the VOC contamination as required by the

16   California Regional Water Quality Control Board – Santa Ana Region (“Regional
17   Board”).
18         4. Venue is proper in this Court because the releases of hazardous
19   substances at issue in this Complaint and resulting damages as alleged herein
20   occurred and are occurring in Orange County, California.
21                                        PARTIES
22         5. Plaintiff is a California corporation in good standing, with its principal
23   place of business in Garden Grove, California. Plaintiff is a “person” within the
24   meaning of Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).
25         6. Defendant is a California corporation in good standing, with its principal
26
     place of business in Garden Grove, California. Defendant is a “person” within the
27
     meaning of Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).
28
     ///

                                            -2–
                                         COMPLAINT
      Case 8:20-cv-00362 Document 1 Filed 02/21/20 Page 3 of 8 Page ID #:3



 1                               JURISDICTION & VENUE
 2          7. This Court has exclusive jurisdiction over the subject matter of this action
 3   pursuant to 42 U.S.C. § 9607 and 9613(b), 28 U.S.C. § 1331.
 4          8. Venue is proper in this judicial district pursuant to 42 U.S.C. § 9607 and
 5   9613(b), 28 U.S.C. § 1391(b) and (c), and because the claims arose in the Central
 6   District of California.
 7
            9. The state law claims alleged in this complaint are related to the federal
 8
     claims pursuant to 28 U.S.C. § 1367(a) and fall within the Court’s supplemental
 9
     jurisdiction.
10
                                   GENERAL ALLEGATIONS
11
12          10. Defendant’s Site was undeveloped or used for agriculture between
13   1938 and 1968. The current building at Defendant’s Site was constructed in 1974
14   and has been occupied by Defendant since for use as a metal parts manufacturing
15   facility.
16          11. On information and belief, Plaintiff alleges that PCE was purchased by
17
     Defendant as a solvent for degreasing operations at Defendant’s Site from 1973
18
     until early 1999, and that TCE was also used as a solvent at Defendant’s Site.
19
            12. On information and belief, Plaintiff alleges that the PCE was used in a
20
     vapor degreaser at Defendant’s Site located at the southeastern corner of the
21
     building (in proximity to Plaintiff’s Site), and stored in 55‐gallon drums outside of
22
     the eastern portion of the building.
23
            13. On information and belief, Plaintiff alleges that releases of PCE and
24
25   TCE occurred incident to Defendant’s operations within the meaning of Section

26   101(22) of CERCLA, 42 U.S.C. § 9601(22). The PCE and TCE released by
27   Defendant migrated through the soil at Defendant’s Site to underlying
28   groundwater. Once in groundwater, the contaminants have migrated and continue


                                              -3–
                                            COMPLAINT
      Case 8:20-cv-00362 Document 1 Filed 02/21/20 Page 4 of 8 Page ID #:4



 1   to migrate in a southerly direction from Defendant’s Site toward Plaintiff’s Site,
 2   and have adversely impacted soil vapor and groundwater underlying Plaintiff’s
 3   Site.
 4           14. Because hazardous substances were deposited, stored, disposed of, or
 5   placed, or otherwise came to be located at Defendant’s Site, Defendant’s Site is a
 6   “facility” within the meaning of Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
 7
             15. On information and belief, some of the VOCs at and emanating from
 8
     Defendant’s Site are the result of releases that occurred suddenly and accidentally,
 9
     and were caused by events beyond Defendant’s reasonable control.
10
             16. The Regional Board has concluded that “[a]n investigation conducted in
11
     September 2010 [at Defendant’s Site] encountered strong evidence that VOC-
12
     impacted groundwater has migrated off-sites [sic] toward the south, and has
13
     commingled with VOC-impacted groundwater that is present beneath the adjacent
14
15   property [Plaintiff’s Site].

16           17. As the result of VOC impacts to soil vapor and groundwater in the
17   vicinity of Plaintiff’s Site, Plaintiff has been required by the Regional Board to
18   conduct a comprehensive investigation into VOCs present in soil, soil vapor, and
19   groundwater at and underlying Plaintiff’s Site, which has resulted in the
20   expenditure of substantial sums by Plaintiff.
21           18. On information and belief, Plaintiff alleges that a significant portion of
22   the VOCs that Plaintiff has been required/is being required to investigate under the
23   direction of the Regional Board originated from Defendant’s Site. Plaintiff has
24   incurred “response” costs as defined in Sections 101(25), 42 U.S.C. §§ 9601(25) as
25   the result of the VOCs released from Defendant’s Site. The response costs
26
     incurred by Plaintiff are consistent with the National Contingency Plan, 40 C.F.R.
27
     Part 300.
28


                                              -4–
                                           COMPLAINT
      Case 8:20-cv-00362 Document 1 Filed 02/21/20 Page 5 of 8 Page ID #:5



 1                              FIRST CLAIM FOR RELIEF
 2                  (Contribution – CERCLA §113(f), 42 U.S.C. 9613(f)
 3         19. Plaintiff refers to and realleges the matters set forth in paragraphs 1
 4   through 18 of this Complaint and incorporates them herein by reference.
 5         20. Defendant is a “person” within the meaning of Section 101(21) of
 6   CERCLA, 42 U.S.C. § 9601(21).
 7
           21. On information and belief, Defendant is a covered person within the
 8
     meaning of one or more of Section 107(a)(1), (2), (3), or (4), 42 U.S.C. §
 9
     9607(a)(1)-(4).
10
           22. On information and belief, Defendant’s Site is a “facility” within the
11
     meaning of Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
12
           23. On information and belief, releases and/or threatened releases of
13
     hazardous substances into the environment have occurred, and in most cases are still
14
15   occurring, at Defendant’s Site within the meaning of Section 101(22) of CERCLA,

16   42 U.S.C. § 9602(22).
17         24. On information and belief, hazardous substances released into the
18   environment from Defendant’s Site have migrated beneath Plaintiff’s Site, causing
19   Plaintiff to incur cost to investigate the hazardous substances.
20         25. Plaintiff is entitled to contribution from Defendant under section 113(f)
21   of CERCLA, 42 U.S.C. 9613(f), for costs incurred by Plaintiff in addressing
22   hazardous substances beneath and in the vicinity of Plaintiff’s site that exceed
23   Plaintiff’s equitable share of such costs.
24                            SECOND CLAIM FOR RELIEF
25                              (Continuing Private Nuisance)
26
27         26. Plaintiff refers to and realleges the matters set forth in paragraphs 1
28   through 18 of this Complaint and incorporates them herein by reference.


                                              -5–
                                          COMPLAINT
      Case 8:20-cv-00362 Document 1 Filed 02/21/20 Page 6 of 8 Page ID #:6



 1          27. Defendant’s releases of VOCs at Defendant’s Site have resulted in a
 2   condition that is offensive to the senses and is an obstruction to Plaintiff’s free use
 3   of Plaintiff’s Site, and is an interference with Plaintiff’s rightful use and enjoyment
 4   of Plaintiff’s Site.
 5          28. As a direct and proximate result of the actions, inactions and omissions
 6   of Defendant, a continuing nuisance exists and continues to exist at and in the
 7
     vicinity of Plaintiff’s Site, resulting in damages to Plaintiff on a daily basis.
 8
            29. The contaminated conditions caused by Defendant that constitute the
 9
     nuisance at and in the vicinity of Plaintiff’s Site are abatable.
10
            30. In response to the nuisance conditions caused by Defendant, Plaintiff
11
     seeks a mandatory and/or prohibitory injunction, both preliminary and permanent,
12
     requiring Defendant to abate the nuisance and to perform any and all actions
13
     necessary to remediate, clean up, assess, investigate, remove, monitor and treat the
14
15   VOCs at and in the vicinity of Plaintiff’s Site.

16          31. In response to the nuisance conditions caused by Defendant, Plaintiff
17   seeks reimbursement of damages caused by the nuisance conditions, including but
18   not limited to attorneys’ fees and costs, engineering expenses, government oversight
19   costs, and other expenses that would not have been incurred but for Plaintiff’s
20   necessity to protect itself from Defendant’s tortious, wrongful acts in creating the
21   nuisance conditions.
22                               THIRD CAUSE OF ACTION
23                                   (Equitable Indemnity)
24          32. Plaintiff refers to and realleges the matters set forth in paragraphs 1
25   through 18 above and incorporates them herein by reference.
26   ///
27   ///
28   ///


                                              -6–
                                           COMPLAINT
      Case 8:20-cv-00362 Document 1 Filed 02/21/20 Page 7 of 8 Page ID #:7



 1         33. Plaintiff’s liability to the Regional Board or to any other
 2   person or entity relating to the VOC contamination beneath and emanating
 3   from Plaintiff’s Site is in part the result of the acts or omissions of Defendant.
 4         34. Plaintiff’s liability is, under equitable principles, derivative and
 5   secondary to the direct and primary liability arising from the actions, omissions, or
 6   conduct of Defendant, and Defendant is accordingly bound and obligated to
 7
     indemnify and hold harmless Plaintiff for costs or damages that have been, or will
 8
     be, incurred by Plaintiff in response to VOC releases by Defendant.
 9
                                    PRAYER FOR RELIEF
10
           WHEREFORE, based on the foregoing, Plaintiff requests judgment as
11
     follows:
12
     First Cause of Action
13
           a. For contribution for all response costs incurred by Plaintiff, including pre-
14
15              judgment interest thereon as allowed by law, that exceed Plaintiffs’

16              equitable share of the costs to investigate and remediate hazardous
17              substances beneath and in the vicinity of Plaintiff’s Site for which Plaintiff
18              is liable.
19   Second Cause of Action
20         a. For preliminary and permanent injunctive relief requiring Defendant to
21              abate the nuisance and to perform any and all actions necessary to
22              remediate, clean up, assess, investigate, remove, monitor and treat the
23              CVOCs contaminating Plaintiff’s Site.
24         b. For damages caused by the nuisance conditions in the form of
25              investigative costs, Regional Board oversight costs, and other expenses
26
                that would not have been incurred but for the nuisance conditions.
27
     ///
28   ///


                                              -7–
                                           COMPLAINT
     Case 8:20-cv-00362 Document 1 Filed 02/21/20 Page 8 of 8 Page ID #:8



 1         c. Compensation for the reasonably necessary loss of time, attorney’s fees,
 2            and other expenditures incurred by Plaintiff in protecting itself from
 3            Defendant’s wrongful and tortious acts.
 4   Third Cause of Action
 5         a. For a judgment directing Defendant to equitably indemnify Plaintiff
 6            for costs or damages that have been, or will be, incurred in response to the
 7
              releases of hazardous substances at the Site.
 8
     All Causes of Action
 9
           a. For costs incurred by Plaintiff in this proceeding, as allowable by law
10
              and according to proof.
11
           b. For such other and further relief as this Court deems just and proper.
12
13   Dated: February 21, 2020              ISOLA LAW GROUP, LLP
14
15                                         By:    /s/ David R. Isola
16                                                DAVID R. ISOLA, Attorneys for
17                                                Plaintiff Cham-Cal Engineering,
                                                  Inc.
18
19
20
21
22
23
24
25
26
27
28


                                            -8–
                                         COMPLAINT
